Title: To Alexander Hamilton from Tench Coxe, [10 July 1790]
From: Coxe, Tench
To: Hamilton, Alexander


[Sunbury, Pennsylvania, July 10, 1790]
Dear Sir

I am now at my father’s on my way to Jersey to spend a day or two with my two eldest Children before I finish the time proposed for my Absence.
The public Creditors had a small meeting last Night, and appointed a new standing Committee. They appeared moderate & prudent, but solicitous for a good funding System. They did not attempt any business or resolutions, but left every thing in the Discretion of their Committee, according as events may prove. I think they well be pleased with an excise, and that the body of the people will not be averse to it. Some of the strict executive parts of the proposed law were the causes of their exceptions to it, but tho they may be unpleasant it is [to] be duly considered whether an equal collection could be effected without them. I find the principal Creditors viewed the leaders of the opposition to the excise bill with Jealousy, tho they do not approve some parts of it.
I understand here that the principal man among the opponents to the Assumption is Mr. Pettit, who was to set out for New York to day. I am of opinion that his objections to it would be much weakened, if he could be convinced either that it is the sine qua non of funding, or that the terms of the new loan might by its means be meliorated.
Exchange has advanced in Philada. to 172½ or 3½ ⅌ Cent premium.
The importations of European goods are expected to be very great this Autumn.
I enclose for my little friend Philip a copy of the elements of Geography, which I mentioned. With my very respectful Comps. to Mrs. Hamilton I have the honor to be, dear Sir,   Your affectionate & obedt. Servt.
Tench Coxe
Sunbury, BucksJuly 10th. 1790

